TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 23, 2020



                                       NO. 03-19-00359-CV


                      Theodore Reese Kerr, Jr., Individually; and
           Cowpuncher Investments. LLC d/b/a Cowpuncher Services, Appellants

                                                  v.

                    Robert W. Lambert and Linda C. Lambert, Appellees




        APPEAL FROM THE 33RD DISTRICT COURT OF SAN SABA COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on February 11, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.